PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Lang Gillford Ange, Jr., appeals the district court’s order denying his “Motion for Downward Departure and Reconsideration of a Sentence of Imprisonment.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Ange, No. CR-89-136-N (E.D.Va. Oct.6, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED